Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 4/6/2021, Applicant amended, claims 21 and 31.  Claims 21-31 are pending

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cite art does not disclose “a restoring control operation of controlling restoration with respect to wireless communication”.  Specifically Applicant argues that Yoshida merely checks whether communication has been restored. (Remarks, Page5-6)
Examiner responds that Yoshida ¶00047, discloses “maintenance operation continues until the normal wireless communications state between the transmitters 18 and the receiver 22 is restored…”   Consequently, contrary to Applicant’s argument the cited art discloses “a restoring control operation of controlling restoration with respect to wireless communication,” within the broadest reasonable interpretation.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 21-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Pub. 2010/0066521 A1)(hereinafter Yoshida) in view of Rao et  al. (US Pub. 2005/0285569 A1)(hereinafter Rao).
Regarding claim 21, Yoshida discloses a method of controlling communication restoration, (Yoshida, Abstract a communication malfunction notification unit that notifies a vehicle operator of a communications malfunction…; ¶00047; maintenance operation continues until the normal wireless communications state between the transmitters 18 and the receiver 22 is restored…)
the method comprising: a transmitting operation of transmitting, by one or more measurement sensors installed in an engine room of a vehicle, measured data; (Yoshida, Fig. 1 and ¶0024; an air pressure sensor 12 that detects the tire air pressure is provided at each wheel of the vehicle. The detected tire air pressure information is transmitted by the transmitter 18. ¶0067; the present invention is not limited a tire air pressure detection system and may also be applied to communications between communications devices other systems.)  While Yoshida disclose that its system may be applied to other vehicle systems, Yoshida does not specifically disclose the sensors are installed in an engine room of a vehicle. Rao, in the same field of endeavor, however discloses the limitation. (Rao, Fig. the self-powered measurement system 10 may be disposed on the vehicle engine 26.)  Consequently, it would have been obvious for a person of ordinary skill om the art before the effective filing date of the claimed subject matter to implement Yoshida with the known technique of including measurement sensors in the engine room of the a vehicle, as taught by Rao in order to provide engine temperature measurements and display. (Rao, ¶0022)
a receiving operation of receiving, by a vehicle controller connected to the one or more measurement sensors in a wireless communication manner, the measured data; (Yoshida, Fig. 1 and ¶¶0025-0026; The receiver 22 wirelessly … receives the tire air pressure information transmitted through the transmitters 18 of the wheels…the received information is transmitted to the ECU 24.)
a checking operation of checking, by the vehicle controller, whether the measured data is abnormal; (Yoshida, ¶0034; when there occurs a communication malfunction in which the abnormal wireless communications state between one or more transmitters 18 of the air pressure sensors 12 … the vehicle operator is notified of the abnormal tire air pressure state or the communications malfunction; ¶0067; the present invention is not limited a tire air pressure detection system and may also be applied to communications between communications devices other systems. )
and a restoring control operation of controlling restoration with respect to the wireless communication connection between one of the one or more measurement Yoshida, Fig. 1 and ¶00047; maintenance operation continues until the normal wireless communications state between the transmitters 18 and the receiver 22 is restored… ¶0050; A maintenance operation checking unit is implemented. In addition, a maintenance operation processing unit and maintenance operation notification unit are implemented; ¶0054; If it is determined the malfunction in the radio receiver does not persist for the comparatively longer period of time T2, no treatment for the communication malfunction is performed thereafter; ¶0058; the ECU 24 repeatedly checks whether normal wireless communications between corresponding transmitter 18 and the receiver 22 is restored.)
Regarding claim 31, Yoshida discloses a method of controlling communication restoration, (Yoshida, Abstract, a communication malfunction notification unit that notifies a vehicle operator of a communications malfunction; ¶00047; maintenance operation continues until the normal wireless communications state between the transmitters 18 and the receiver 22 is restored…)
the method comprising: a turning on operation of turning, by a vehicle controller, a warning lamp on upon starting; (Yoshida, Fig. 3 and ¶¶0038-0039; the ECU 24 checks, at a specific time interval when the vehicle is started, whether the tire maintenance operation is being performed (step )
 a pairing operation of pairing, by the vehicle controller, with one or more measurement sensors installed in  an engine room of a vehicle; (Yoshida, Fig. 1 and ¶0035; the ID numbers of the air pressure sensors 12 need to be registered in the nonvolatile memory of the ECU 24 by means of the external tools connected with the ECU 24. Moreover, it is required to check whether the wireless communications between the wheel side transmitters 18 and the vehicle main body side receiver 22 is normally executed; ¶0067; the present invention is not limited a tire air pressure detection system and may also be applied to communications between communications devices other systems.) While Yoshida disclose that its system may be applied to other vehicle systems, Yoshida does not specifically disclose the sensors are installed in an engine room of a vehicle. Rao, in the same field of endeavor, however discloses the limitation. (Rao, Fig. 2 and ¶0022; the self-powered measurement system 10 may be disposed on the vehicle engine 26.)  Consequently, it would have been obvious for a person of ordinary skill om the art before the effective filing date of the claimed subject matter to implement Yoshida with the known technique of including measurement sensors in the engine room of the a vehicle, as taught by Rao in order to provide engine temperature measurements and display. (Rao, ¶0022)
a transmitting operation of transmitting, by the one or more measurement sensors, measured data; (Yoshida, Fig. 1 and ¶0024; an air pressure sensor )
a receiving operation of receiving, by the vehicle controller connected to the one or more measurement sensors, the measured data; (Yoshida, Fig. 1 and ¶¶0025-0026; The receiver 22 wirelessly communicates with the transmitters 18 of the wheels and thus receives the tire air pressure information …the received information is transmitted to the ECU 24.)
a checking operation of checking, by the vehicle controller, whether the measured data is abnormal; (Yoshida, Fig. 1 and  ¶0034; when there occurs a communication malfunction in which the abnormal wireless communications state between one or more transmitters 18 of the air pressure sensors 12 the vehicle operator is notified of the abnormal tire air pressure state or the communications malfunction; ¶0067; the present invention is not limited a tire air pressure detection system and may also be applied to  communications between communications devices other systems. )
 and a restoring control operation of controlling restoration with respect to the wireless communication connection between one of the one or more measurement sensors in which an error occurs and the vehicle controller according to the checking result of whether the measured data is abnormal. (Yoshida, Fig. 1 and ¶00047; maintenance operation continues until the normal wireless ¶0050; A maintenance operation checking unit is implemented. In addition, a maintenance operation processing unit and maintenance operation notification unit are implemented; ¶0054; If it is determined the malfunction in the radio receiver does not persist for the comparatively longer period of time T2, no treatment for the communication malfunction is performed thereafter; ¶0058; the ECU 24 repeatedly checks whether normal wireless communications between corresponding transmitter 18 and the receiver 22 is restored.)
Regarding claim 22, Yoshida does not disclose a self-charging operation and therefore does not disclose further comprising: before the transmitting operation, a self-charging operation of allowing the one or more measurement sensors to be self-charged by receiving power from a self-charged battery. Rao in the same field of endeavor as Yoshida, however, discloses the limitation.  
Rao discloses further comprising: before the transmitting operation, a self-charging operation of allowing the one or more measurement sensors to be self-charged by receiving power from a self-charged battery. (Rao, Figs. 1-2 and ¶¶0017-0018; an exemplary self-powered measurement system 10 illustrating the various functional elements of the system according to aspects of the present technique. The power source 12 may be a piezoelectric transducer that converts various types of mechanical vibrations or disturbances into electrical energy…The ¶0020; The self-powered measurement system 10 and the receiver 22 may be in a wireless communicative coupling with each other as has been illustrated.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Yoshida with the known technique of a self-charging operation of allowing the one or more measurement sensors to be self-charged by receiving power from a self-charged battery, as taught by Rao, in order to provide a self-powered wireless vehicle measurement system with an efficient energy harvesting and storage. (Rao, ¶0006)
Regarding claim 23, Yoshida discloses wherein, when the measured data is normal, the checking operation includes checking, by the vehicle controller, the number of times of communication deviance. (Yoshida, ¶0029; the air pressure sensors 12 of the wheels FL, FR, RL and RR detect the tire air pressure of each at a specified time interval T1; ¶0032; The ECU 24 determines whether a communications malfunction persists for a specified period of time T2… the specified period of time T2 indicates a period of time which is long enough to allow the radio wave to be transmitted through the transmitter 18 several times) Thus, while Yoshida checks a time period of as opposed to a number of times of communication deviation, Yoshida teaches that the time period for determining a communication malfunction, T2 is based on a specific number of scheduled communication cycles, i.e. several, that communication deviance, i.e. malfunction, 
Regarding claim 24, Yoshida discloses wherein, when the number of times of communication deviance is not present, the restoring control operation includes generating and storing, by the vehicle controller, a failure code of communication disturbance.( Yoshida,  Fig. 4 and ¶¶0057-0058; if the malfunction in the radio receiver persists for the comparatively shorter period of time T2, the ON command for the indicator lamp 26 is issued (step 204) to notify the vehicle operator of the communications malfunction between the wheel side transmitters 18 and the vehicle main body side receiver 22. After the indication through the indicator lamp 26 is given by issuing the ON command for the indicator lamp 26 in the step 204, the ECU 24 repeatedly checks, for each of the ID numbers of the air pressure sensors 12 of the wheels FL, FR, RL and RR which are registered in the volatile memory, whether normal wireless communications between corresponding transmitter 18 and the receiver 22 is restored.)
Regarding claim 25, Yoshida discloses wherein, when the number of times of communication deviance is present, the restoring control operation includes turning, by the vehicle controller, a warning lamp off. (Yoshida, ¶0043; when it is determined that the wireless communications are normally )

Claims 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Rao in view of  Iritani  (USP 6,073,459)(hereinafter Iritani) .
Regarding claim 26, Yoshida discloses wherein the checking operation includes: when the measured data is abnormal, (Yoshida, Fig. 1 and ¶¶0026-0027; The ECU 24 determines whether the tire air pressures are normal based on the tire air pressure information transmitted from the receiver 22. When an abnormal tire air pressure is detected, or when communications malfunction between the transmitters 18 and the receiver 22 is detected, the ECU 24 issues a command to turn on the warning lamp 26…)
While Yoshida discloses a repairing attempt, Yoshida does not specifically disclose that the vehicle controller preforms the repairing attempt, and therefore does not discloses performing, by the vehicle controller, a repairing attempt with a corresponding measurement sensor in which the abnormality occurs among the one or more measurement sensors. Iritani, in the same field of endeavor as Yoshida, however, discloses the limitation. 
Iritani discloses the vehicle controller preforms the repairing attempt, and therefore does not discloses performing, by the vehicle controller, a repairing attempt with a corresponding measurement sensor in which the abnormality occurs among the (Iritani, Fig. 10 and Col. 18, Lines 46-56; the number B of corrections is stored in memory in step S425 and is regarded as a value corresponding to the magnitude of the sensor error. The SCO, once corrected, is always set to SCOI in steps S230 and S370 as many times as the number A of corrections to make SC0=SC01+B.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Yoshida, with the known technique of the controller performing a repairing attempt with a corresponding measurement sensor in which the abnormality occurs, as taught by Iritani, in order to provide a system that can correct and suppress sensor errors. (Iritani, Col. 2, Line 63- Col 3, Line 3 and Col. 3, Lines 35-42)
and checking, by the vehicle controller, whether a data packet is abnormal according to the repairing attempt. (Yoshida, ¶00047; maintenance operation continues until the normal wireless communications state between the transmitters 18 and the receiver 22 is restored… ¶ ¶0067; the present invention is not limited a tire air pressure detection system and may also be applied to communications between communications devices other systems.)
Regarding claim 27, Yoshida discloses further comprising: when the data packet is abnormal, storing, by the vehicle controller, a failure code with respect to the corresponding measurement sensor. (Yoshida, ¶0030; if it is determined that the tire air pressure has decreased, the ON command for the indicator lamp 26 is issued to notify the vehicle operator of ; ¶0033 Moreover, when the communications malfunction between any one of the wheel side transmitters 18 and the vehicle main body side receiver 22 is detected, the ECU 24 stores in the nonvolatile memory the ID number of the air pressure sensor 12 in which the communications malfunction occurred)
Regarding claim 28, Yoshida discloses further comprising; when the data packet is abnormal, turning, by the vehicle controller, a warning lamp on. (Yoshida, Fig. 1 and ¶¶0026-0027; The ECU 24 determines whether the tire air pressures are normal based on the tire air pressure information transmitted from the receiver 22. When an abnormal tire air pressure is detected, or when communications malfunction between the transmitters 18 and the receiver 22 is detected as will be described later, the ECU 24 issues a command to turn on the warning lamp 26…)
Regarding claim 30, Iritani discloses further comprising: generating, by the vehicle controller, counting information on the number of times of the repairing attempt. (Iritani, Fig. 10 and Col. 18, Lines 46-56; the number B of corrections is stored in memory in step S425 and is regarded as a value corresponding to the magnitude of the sensor error. The .)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Rao in view of  Iritani  in view of Arakawa et al. (US Pub. 2004/0148083 A1)(hereinafter Arakawa)
Regarding claim 29, Yoshida does not disclose a failure code with respect to an engine and therefore does not disclose further comprising: when the data packet is normal, storing, by the vehicle controller, a failure code with respect to hardware related to an engine. Arakawa, in the same field of endeavor, however, discloses the limitation.
Arakawa discloses further comprising: when the data packet is normal, storing, by the vehicle controller, a failure code with respect to hardware related to an engine. (Arakawa, ¶0447; irregularities occurring in the mobile work machine 31 such as "high engine speed", "high engine exhaust temperature”, “high cooling water temperature", "low battery voltage", or "low fuel quantity" are detected by a predetermined sensor from among the sensor group 62. The detection signals of this sensor are written as an error code (for example "irregularity item: low fuel quantity") into a frame signal in the electronic control controller 53) Consequently at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Yoshida with the known functionality of further comprising: when the data (Arakawa, ¶0447)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687